DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/09/2022 Amendments/Arguments, which directly amended claims 1, 10, 19; and traversed the rejections of the claims of the 11/12/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-20 are allowed.
Regarding claims 1, 10, and 19, a system, device and method for determining a direction of arrival for signals as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,171,710 discloses a communications device and a data receiving method thereof.  The communications device includes: a receiver antenna receiving data; a receiver phase shifter forming a first sum beam and a first difference beam based on a first estimated direction-of-arrival (DOA); a receiver radio frequency (RF) chain generating first difference beam output using the first difference beam formed during a first data period of the received data and generating first sum beam output using the first sum beam formed in a second data period of the received data, which is different from the first data period; and a receiver controller calculating an offset vector between an actual DOA and the first estimated DOA based on the first difference beam output and the first sum beam output.
US 2022/0113363 discloses iterative methods for direction of arrival estimation of a signal at a receiver with a plurality of spatially separated sensor elements.  A quantized estimate of the angle of arrival is obtained from a compressive sensing solution of a set of equations.  The estimate is refined in a subsequent iteration by a computed error based a quantized estimate of the direction of arrival in relation to quantization points offset from the quantization points for the first quantized estimate of the angle of arrival.  The iterations converge on an estimated direction of arrival.
US 9,958,527 discloses a sensor for determining a direction-of-arrival of radiation impingent on the sensor which has antennas positioned in a particular set-up different from a rectangle, so that information may be derived between two pairs of the antennas, positioned in corners of a rectangular grid and additional information may be derived from an additional antenna, combined with one of the “grid” antennas forming a third pair of antennas.  The additional antenna is positioned away from the corners and other pre-defined lines of the rectangle/grid.  In this manner, such as from phase differences between the pairs of antennas, more information may be derived compared to antennas positioned merely at the corners of a rectangle to remove ambiguous angles of direction-of-arrival without compromising accuracy of an angular determination.
US 2017/0059685 discloses a device for estimating a two-dimensional direction of arrival (DOA) of an electromagnetic beam includes an antenna system, and a signal processor operatively coupled to the antenna elements of the antenna system.  The antenna system includes a plurality of antenna elements arranged in a rectangular planar array and configured to receive signal components of the electromagnetic beam.  The signal processor estimates the two-dimensional DOA of the electromagnetic beam based on relative phases of the signal components of the electromagnetic beam.
US 7,847,733 discloses an arriving direction estimating device for estimating the arriving direction of an arriving wave with high accuracy and at high speed by using a sensor array.  The arriving direction estimating device comprises a receiving section for generating a baseband signal from the arriving signals received by sensors, a matrix creating section for creating a spatial average covariance matrix R by combining the correlation vector of the baseband signal, a projection matrix creating section for creating a projection matrix Q from the matrix R depending on the number of signals of the arriving signals, a scale matrix creating section for creating a scale matrix S from a partial matrix of the matrix R, and an estimating section for estimating the arriving direction of the arriving wave from the angle distribution or an algebraic equation by using QS1QH defined using the projection matrix Q and the scale matrix S.
US 2003/0210670 discloses a receiver having an array antenna estimates arrival directions of multiple paths that arrive with an angular spread.  Consequently, arrival direction estimation accuracy can be ensured without increasing throughput even if the power every path is low by estimating an average arrival direction of an entire set of multiple paths having the angular spread from a result of one angular spectrum by multiple correlation operation units that perform mutual correlation operations with pilot signals for baseband signals received by the array antenna, a path detection unit that detects multiple arrival path receiving timings by generating a delay profile based on output of each of the correlation operation units, a path correlation value synthesis unit that synthesizes a correlation operation value calculated in the multiple correlation operation units and an arrival direction estimation unit that collectively estimates multiple path arrival directions using output of the path correlation value synthesis unit.
JPH06281715 discloses a radio wave direction measuring device for measuring the arrival direction of radio waves.  To measure the incoming direction of radio wave with high resolution and high accuracy without generating measuring error caused by the phase deviation due to the circuit characteristics by judging the direction of received signal by pattern-matching the intensity data of the received signal which are obtained per every different intensity patterns of the received signal to the intensity pattern data of the received signal which have been obtained in advance, or judging the direction of received signal on the basis of the values which are obtained by normalizing the direction of the received signal, that is obtained per different intensity patterns of the received signal, in a non-directional state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646